Citation Nr: 0216414	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  99-11 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a right knee disability, as secondary to the 
service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1989, with three years prior service reflected on 
his separation documents.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from decisions rendered by the Department 
of Veterans Affairs (VA) Regional Officer (RO) in Houston, 
Texas.  The veteran perfected appeals as to the issues of 
service connection for a low back disability and a right knee 
condition.

The VARO in Jackson, Mississippi, subsequently granted 
entitlement to service connection for a lower disability 
described as status post surgical degenerative disc disease, 
lumbar spine.  The RO notified the veteran that this grant of 
service connection for a low back disability resolved the 
appeal as to this issue.


REMAND

On his substantive appeal, VA Form 9, "Appeal to the Board 
of Veterans Appeals," received by the RO in June 1999, the 
appellant requested in block 8 a hearing before a member of 
the Board sitting at the local RO.  In November 1999, he 
filed a form in which he requested a video teleconference 
hearing before a member of the Board.

The claims file does not show that the appellant has 
withdrawn his request for a hearing before a member of the 
Board, via video teleconference.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the appellant for 
a video teleconference hearing before a 
member of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


